JS MCISDN¥ CIV|L COVER SHEET

REV. 08/01/17
The JS-44 civil cover sheet and the lnformalion contained herein neither replace nor supplement the filing and servloe of pleadings et
other papers as required by lew, except ea provided by local rules et court ‘fhle form. approved by the Judlelel Cenfetenoe of the
Untted Stetes ln Seplember 1974. fe required for use of the Clerk ul Cotm for the purpose 01 lnltletlng the civil docket sheet

PLAINT|FFS DEFENDANTS

BRANDON SANDERS CHECKR. lNC.

A`lTORNEYS (F|RM NAME. ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (lF KNOWN)
Law Oflloe of Adem G. Sl nger,P C

One Grand Centrel Place. 60 E. 42nd Slreel, Sulle 4600
New ¥etk. NY 10165 212.842.2428

CAUSE OF ACTION (CITE THE U.S. CNlL STATUTE UNDER WH|CH YOU ARE F!L|NG AND WR|TE A BRlEF STATEMENT OF CAUSE
(DO NOT ClTE JUR|SD|CTIONAL STATUTES UNLESS DlVERSlTY)

15 U.S.C. § 1681, et eeq. Wolations of the Falr Credit Reporting Act

 

 

 

 

Judge Prevleuely Ass%gned
Has this action. cese. or prooeedlng, or one essenllally the same been previously llled ln SDNY al any tlme? No.Yes [:]
ll yes, wes thls case Vol.D lnvol. {:] Dlernlssed. No |:| Yes |'_'| ll yes. give date & Case No.
|stnrsm marlow nnennntton user No E] ¥os I:I
(PLACEAN [x] IN ONE BOX ONLY) NATURE OF SU|T
tents Acttons unoen statutes
coNtnAct Pensomr. tmunv reese u&|_gm gary Font=ettunen>enm.tv mmuntcv ottten statutes
l l 110 msunmce 1 1 :tto Atnt>u\ne PHARMAchtrcAt. PensoNAt. l las mm REW-Eo 1 1 422 AFFEN_ l l 375 FAI-SE CLNMS
11120 emma 11atsAtnPuNe Pnooucr ¢NNRYIPROD\I¢T klle sEWREoF pmpng zausc1se 11316 am TAM
11130 uct.t.en ncr LtAeturY 11305 PensoNAt.tN.runv 21 usc 531 1142:1vntnonAwAt. 11aoostAte
11140 NeootlAaLe 11320AssAut.t. t.reeL a Pnoo uctuAelutv HGB°°THER 23 usc 157 nwponttonutem
mstnutrent sunnen 1 1359 Aseestos Pensomt. 1 1410 mntnust
1 1150 neoovenv oF 1 1asot-'eoenA1. cN.tnYu PRoouct 1 1430 ames a emma
avenPAYttentt. emovens t.tAeu.rrY FnoFt-:tm meets aecouuence
enhancement t.tAetutY l lteo eePontAttoN
ot= Juooneut l lmmnme eensomtt. nnoPEn'nr l lazacopvntotrrs 1 1410 nAc)<eteen mem
1 1 13 at§gtbc`;\Et;e¥Aé:Ft ms ttnbt`tar‘n§ 1_t`>rnoo'.tct 7 owen mmp 1 eeo PAteNr enceoa oonnut=t
1 3 0 oecmm\tton Act
°Emmo [lmmo.mk vEmcLE Hm mum m LEN°ENG lleasPAteNt.AeenevtAteo Newonue AFFLtcAtton (mco)
stuoent Loms 1 1355 ttoton vthct.e l l 840 TPADEMARK 1 430 consuttEn cREDtT
texct. vetenms1 Pnoeuct uAe:utY soctnt. secunmt 1 400 cnate)sntet.ute tv
1115:1 neoovenvo»= 11seoott~tennensoNAt.
ovenwwue~t tmunv 1 1:1sn ott-ten Pensomt. mean 1 1 eat t~nA nassco 1 1e50 secunmesr
or-' veterans 11 302 PERsoNAt.tN.: u-nv FRoP entv mae 1 etc ew:x tune 19231 cont/toomey
ganems Meo MALPnActcce 1 1 sss PnoPeR‘rv emma 1 1 710 FAtn meon less otwcrotww 1405(911 Exct-tmoe
l l 160 sroct<ttot.oens PRooucr uAslt.tTY stANoAnos Act 1 l set esso trrt.e xvt
sutts 1 1 720 moon/vent 1 1 aes net 1405151)
11100 otHen pntsonen clemons neutrons 111 montes stAtutonv
conAct women oe'rAtNee 11140 erwAY uaonAct ms
‘ l 195 com l 1510 M°TIONS To t l 751 FAM"_Y umw FE°ERAL TAX sons [ l 391 AGRICULYURAL mrs
moouct Acttons uuoenetnt'utes vacate sentence LE,WE A¢nt=uu\)
uaetuw 29 usczzss 1 1e10'rAxestu.s. umw
1 1 tee ancwse ctvtt. stems 1 1030 meets manos 1 1100 owen tAeon oetemm) 1 1 sea envtnouueum.
"°"Bi?rl>m"£""us££'nen ms E»EE‘“‘Y°"¢ “°’"‘§§'JE‘€?¢S’$“" "“E s
1 540 1 Ln m eest=neeoottot=
[ )‘“° H;Y"$x';,“‘°ms l secunttv ActtentsA) l l tNFonnAttoN Act
net\t. rnoFentY 11aeeAnettnmoN
1 1441 votme tumonntcou l l m mmmsmm,£
( wo cut\)~.ttoennntto~ f 1442 EMFYJg/Em msoNER mm mms 1 1 m nntunAleAtroN "R°°E°URE A°T'*‘EV‘EW°R
1 1220 FonecLosune l )“5 MJNGSDHNNS 1 1550me ntGHts omg|r§t::;;tggmo~ '“’*‘EN~ °"' *GE"¢" °EC‘S'°"
t 1 230 ReN'r LEAse a 1 1 555 person connttton 1 1 ass c
etectMeNt DlSABiL|TlES - 1 1560 ctvtt. new Amee ActtoNs [s.}m§$:$J-',Y°NAL'" °F
11240 tonts to umo EMFLovMENt conemo~s oF coNFtNEMENt
l 1245 rom pgo°ucy [ 1443 AMER!CANS \MTH
uAg;u'rY D!SAB!L|TIES -OTHER
11290 Au.ott-ren llueeoucAttoN
neAt. monean
Check if demanded in complaint
DO YOU CLA|M THIS CASE lS RELATED TO A ClVlL CASE NOW PENDlNG tN S.D.N.¥.
/ cHECK 1F 1'1.11313 ACLASS ACT|ON AS DEFlNED BY LOCAL RULE FOR D|V!S|ON OF BUSlNESS 137
UNDER F.R.C.P. 23 |F SO. STATE:
DEMAND s ott-ten Juoc;e Andrew L. Carter, Jr. ooct<ET Numeen1:18-cv-10016

 

Check YES only !{ demanded ln oomplein!
JURY DEMAND: |Il YES ENO Note: You must also suvmrt at the time of sting the statement of Retatedness form 1Form lH-321.

{PMCE AN X IN ONE BOX ONLY) ORIG|N .
Multldlstrtot L-_l 7 Appeel to Dlatrt¢:t

E 1 Original m 2 Removed item m 3 Remanded m 4 Relnstated or |:I 5 Trensi'erred from m 6
., thigetten Judge item
waeeding Statl Ceurt item mapsan (Specity Dlsirtet) (Tmns'e ) Magmmw Judge

Appellato
m a_ all parties represented c¢.m

m b []8 Multldtsulq l.lugallon tolrea l=lle)
, At teaet one party

le pro ee.
fP'-ACE AN x 'N ONE BOX ONLY) BAsls OF JuRtlechON tF olvERslrv, tNchA TE
1111 u.s. PLAthll=l-' [1 2 u.s. oel=enoAl~lt 121 3 l=eoenAl. ouestton 134 owenle cszNst-IIP eet.ow.

(U.S. NOT A PARTY)
ClT|ZENSH|P OF PR|NC|PAL PART|ES (FOR D|VERSITY CASES ONLY)

(Plaoe an [X] in one box for P|elntiff and one box for Deiendant)

Ptl= nee Ptl= oel= Ptl= eeF

cltlzen oF tHls stAte 1 1 1 1 1 1 cltlzeN on sueJect ol= A 1 1 31 1 :l lnconPonA'rel) ana PnlNclPAl. PLAce 1 15 1 1 5
Fonelotl countnv ol= euslltess m ANotHen stAte

cltlze~ ol= women stAte 1 12 1 12 lNconPonAteo or anchAl. Pl.Ace 1 14 1 14 l=onelol~l NAtloN 1 1a 1 1a

OF BUSINESS lN THIS STATE

PLAlN'rlFl=(s) ADoREss(Es) AND couNTY(les)
Brandon Sanders
8 East110th Street, Apartment 5, New York, NY 10029l New York County

DEFENDANT(s) ADDRESS(ES) AND couNTY(lEs)
Checkr, lnc.

1 Montgomery Street

San Francisco, CA 94104, San Franclsco County

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTAT|ON |S HEREBY MADE THAT. AT TH|S T|ME, l HAVE BEEN UNABLE, WITH REASONABLE DlLlGENCE. TO ASCERTAIN
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASSIGNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Ruie for Division of Business 18, 20 or 21.

Cheolt one: THIS ACT|ON SHOULD BE ASS|GNED TO: m WHlTE PLA[NS [3<_'] MANHATTAN

l ¢
DATE 1 1_16_18 SlG{NATuRE CF 'A"TT' §§NEY oF RECORD ll¢\t])li:|lgTED T0 PRACT|CE IN THlS DlSTR|CT
111 Yes (oATe AoMlt'rEo Mo.OS Yr. 2004 1
RECE|PT # ° Aitomey Bar Code #AS7294

N|aglstrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Cierk of Court by Deputy Cierk, DATED

UN|TED STATES D|STRICT CCURT (NEW YORK SOUTHERN)

